        Case: 1:19-cv-00749 Document #: 3 Filed: 02/06/19 Page 1 of 3 PageID #:4



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


Cheryl Garrett,                                         )
                                                        )
        Plaintiff,                                      )
                                                        )
v.                                                      )       Case No.: 1:19-cv-749
                                                        )
Dr. Joshua Axe, Ancient Brands, LLC,                    )
a Florida Limited Liability Company,                    )       IL State Case No.: 2019 L 000001
d/b/a Ancient Nutrition Holdings, LLC,                  )
a Florida Limited Liability Company, and                )
Axe Products, a Tennessee Company                       )
                                                        )
        Defendants.                                     )

                                     NOTICE OF REMOVAL

        NOW COME the Defendants, Dr. Joshua Axe, Ancient Brand Holdings, LLC, a Delaware

Corporation, and Ancient Brands, LLC, a Florida Limited Liability Company (improperly named

as Ancient Nutrition Holdings, LLC, a Florida Limited Liability Company, and Axe Products, a

Tennessee Company) (herein after “Defendants”), by their attorneys, PATTON & RYAN LLC,

and pursuant to 28 U.S.C § 1446, hereby petition this Court for removal based on 28 U.S.C §§1332

and 1446. In support of this Notice, Defendants respectfully state as follows:

                                            Introduction

     1. On or about January 8, 2019, an action between the above-named parties was filed in the

        Circuit Court of Cook County, Illinois. The Complaint is attached hereto as Exhibit “A.”

                                         Basis for Removal

     2. Under the general diversity statute, a corporation is deemed to be a citizen of any state in

        which it has been incorporated and of the state in which it has its principle place of business.

        See 28 U.S.C. §1332(c)(1).
   Case: 1:19-cv-00749 Document #: 3 Filed: 02/06/19 Page 2 of 3 PageID #:5



3. Defendant, Dr. Joshua Axe, is a resident and citizen of the State of Tennessee.

4. Defendant, Ancient Brand Holdings, LLC, is a foreign corporation, organized under the

   laws of Delaware, with its primary place of business in Tennessee.

5. Defendant, Ancient Brands, LLC, is a foreign corporation organized under the laws of

   Florida, with its principle place of business located in the State of Tennessee.

6. Plaintiff, Cheryl Garrett, at all relevant times, was and is a resident and citizen of the State

   of Illinois.

7. In accordance with Illinois Code of Civil Procedure, Plaintiff is not required to specifically

   quantify the amount of damages sought in the Complaint.

8. The Defendants have a good faith belief that the Action exceeds $75,000.00 given the

   permanent injuries and damages alleged by the Plaintiff, excluding interest, costs, and

   attorney fees as Plaintiff alleges severe and permanent injuries including skin rashes, skin

   discoloration, feet aching from pain, trouble walking, swelling under the knuckles on her

   right hand, swelling of her feet, swelling of her lips, bumps on her feet, coughing up thick

   yellow sputum on a consistent basis, and an inability to work.

9. Because the Action is between citizens of different states and because the Action exceeds

   $75,000, this Court has original jurisdiction under 28 U.S.C. §1332.

10. Because this Court has original jurisdiction, this matter is properly removed pursuant to 28

   U.S.C. §1441.

11. Venue for Removal is proper in the Northern District of Illinois, Eastern Division, because

   this District embraces the place where the removed action was originally filed per 28

   U.S.C. §1441.




                                              2
      Case: 1:19-cv-00749 Document #: 3 Filed: 02/06/19 Page 3 of 3 PageID #:6



       WHEREFORE, Defendants, Dr. Joshua Axe, Ancient Brand Holdings, LLC, a Delaware

Corporation, and Ancient Brands, LLC, a Florida Limited Liability Company (improperly named

as Ancient Nutrition Holdings, LLC, a Florida Limited Liability Company, and Axe Products, a

Tennessee Company), respectfully request that this matter be removed from the Cook County

Circuit Court, State of Illinois, to the United States District Court, Northern District of Illinois,

Eastern Division.


       Dated:    February 6, 2019             Respectfully submitted,


                                              PATTON & RYAN LLC


                                      By:     /s/ James A. Garfield
                                              James A. Garfield

John W. Patton, Jr.
Cara M. Rafanelli
James A. Garfield
PATTON & RYAN LLC
330 North Wabash Avenue, Suite 3800
Chicago, Illinois 60611
Phone: (312) 261-5160
Fax: (312) 261-5161
JGarfield@pattonryan.com




                                                 3
